DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that Group II and Group III refer to claim 1 directly or indirectly.  This is not found persuasive because Group II is directed to a mask that can be made by a materially different process such as laser ablation, and Group III claim is directed to an apparatus that does not perform dual photoresist layer-patterning techniques. Claims 10-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 10-11 recites “and the recessed regions being regions on the metal layer other than the raised regions” and renders the claim indefinite.  Claim 1, at lines 8-9, recites that the metal layer comprising a plurality of recessed regions and a plurality of raised regions, however, at line 10 recites that “the recessed regions” are regions on the metal layer and is not clear if the recessed regions recited in line 10 is the same recessed regions recited at line 8 or not.  It is not clear if the metal layer with the recessed regions (at line 8) is the same as the metal layer on which “the recessed regions” (recited at line 10) are formed or not.  
Claim 1, at lines 15-16, recites “removing a region not covered by the second photoresist pattern, the second photoresist pattern, the substrate and the first photoresist pattern on the metal layer to obtain a mask” and is not clear and renders the claim indefinite.  Claim 1, at lines 12-13, recites that the second photoresist pattern is formed in the recessed regions of the metal layer, and then recites that the regions not covered by the second photoresist pattern are removed which includes the second photoresist pattern, the substrate, and the first photoresist pattern on the metal layer and is not clear what is meant by regions not covered by the second photoresist pattern.  If the second photoresist pattern is removed by the removing process, it is not clear what regions are masked so as to not be removed by the removing process.  Also, the regions removed includes the substrate and is not clear as to what is left after the removing process and on what surface is the evaporation opening formed since the substrate is removed, the second photoresist pattern and first photoresist pattern and regions not masked by the second photoresist pattern i.e., metal layer portions etc., are all removed.  It is not clear is a different etching process is used to remove the second photoresist pattern or what portions will be masked in order to remain as mask with through-holes (openings) in it.  It is not clear as to what portions of substrate and/or photoresist patterns (first and second) are masked and what portions are unmasked and what mask is used that is not etched by the removing process so that evaporation openings are actually formed on a tangible surface.  Correction is required. 
Claim 4, at lines 3-4, recites “the removing of the regions on the metal layer not covered by the second photoresist pattern” and is not clear.  Claim 1 recites removing a region not covered by the second photoresist pattern.  It is not clear if “the removing of the region” recited at lines 3-4 of claim 4 is the same as or different than the “removing a region” recited in claim 1 at line 15, since it is not clear as to which removing is being referred to in claim 4, at lines 3-4.  
Claim 4, at line 10 recites “removing the second photoresist pattern by a photoresist stripping process” and claim 4, at line 12 recites “removing the first photoresist pattern by a photoresist stripping process” and is not clear if the second photoresist pattern and the first photoresist pattern is removed by the same photoresist stripping process or not.  It is not clear if the photoresist stripping process recited at line 10 is the same as the photoresist stripping process recited at line 12 and if the stripping process removes both the first and second photoresist patterns at the same time during the same single photoresist stripping process or not.  Correction is required.
Response to Arguments
Applicant's arguments filed April 14, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 112 (b) rejection made over claims 1-9, in the previous office action is maintained.  With respect to applicant’s remarks that the indefiniteness is due to the lack of a plan view of the mask, the instant claim recites removing a region not covered by the second photoresist pattern, however the removed regions during the removing process includes the removal of the second photoresist pattern i.e., nothing is masked during the removal process so as to constitute regions that are not removed, and after such a removing process, the entirety of the mask region is removed and does not suggest to a skilled artisan the formation of sub-openings or even the formation of a plurality of evaporation openings, since all portions including regions under the second photoresist pattern are etched/removed during the removing process, and raises the issue of indefiniteness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 13, 2022.